05/11/2021


     IN THE SUPREME COURT OF THE STATE OF MONTANA                         Case Number: DA 19-0700



                              No. DA 19-0700

STATE OF MONTANA,

           Plaintiff and Appellee,

     v.

BRENNAN ADRIAN JONES,

           Defendant and Appellant.



                                 GRANT



      Pursuant to authority granted under Mont. R. App. P. 26(1), the

Appellant is given an extension of time until June 16, 2021, to prepare,

file, and serve the Appellant’s reply brief.

     No further extensions will be granted.




                                                               Electronically signed by:
                                                                     Mike McGrath
                                                        Chief Justice, Montana Supreme Court
                                                                     May 11 2021